Citation Nr: 0706710	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had 20 years of verified active service from 
February 1971 to January 1992.  The veteran died in November 
1993.  The appellant is his surviving spouse.

By rating action in March 1994, the RO denied, in part, 
service connection for the cause of the veteran's death.  The 
appellant and her representative were notified of this 
decision and did not perfect an appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death.  A videoconference hearing 
before the undersigned member of the Board was held in August 
2003.  In July 2004, the Board reopened the claim and 
remanded the appeal for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death in November 
1993 is shown to have been the result of acute myocardial 
ischemia due to or as a consequence of severe stenotic 
coronary and atherosclerotic heart disease.  

3.  The medical evidence of record is in relative equipoise 
as to whether the veteran's death was due to a disease of 
service origin.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 
5106, 5107, 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  The Act 
and implementing regulations provides, in part, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence or aggravation, 
if manifested to the required degree within a prescribed 
period from the veteran's separation from active duty; or one 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may also be granted for cardiovascular 
disease, if manifested to a compensable degree within one 
year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.307(d) (2006).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Factual Background & Analysis

The service medical records show that the veteran experienced 
chest pains during a two mile run in 1985.  However, all 
diagnostic studies, including treadmill, EKG, and chest x-ray 
studies were essentially normal.  Except for an elevated 
blood pressure reading of 151/92 when seen for right knee 
pain in September1991, and a questionable abnormal EKG at his 
retirement examination in October 1991, the service medical 
records did not show any further complaints, treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
problems.  His blood pressure at separation was 122/84, and a 
chest x-ray study was within normal limits.  The report noted 
that serology studies were not required.  

Service department medical records showed that the veteran 
was admitted for a coronary work-up after developing atypical 
angina and shortness of breath in July 1993.  Diagnostic 
studies did not reveal any significant abnormalities and the 
veteran was discharge after four days.  The final diagnoses 
included chest pains, not otherwise significant, and probable 
mild coronary artery disease.  The veteran was noted to have 
been a heavy smoker and was advised to stop.  

The evidence of record showed that the veteran sustained a 
fatal myocardial infarction on November 6, 1993.  A final 
autopsy report, received in October 2004, revealed severe, 
three vessel stenotic coronary atherosclerotic heart disease, 
a healed myocardial infarct on the postero-septal wall near 
the base of the left ventricle, and a recent, extensive 
myocardial infarct on the anterior-septal wall of the left 
ventricle.  The medical examiner opined that the veteran's 
death was due to acute myocardial infarct (heart attack) due 
to severe stenotic coronary atherosclerotic with recent 
thrombosis of the left anterior descending coronary artery.  

The evidentiary record includes two medical opinions obtained 
by VA for the express purpose of determining the etiology 
and, if feasible, the date of onset of the veteran's 
atherosclerotic heart disease.  In March 2002, the claims 
file was reviewed by a VA medical examiner who expressed an 
opinion to the effect that the exact date of onset of the 
veteran's heart disease was unknown.  In essence, the 
examiner opined that, based on medical research which has 
shown development of precursors to atherosclerosis in 
childhood and the veteran's medical history, it was very 
possible that his atherosclerosis began prior to his 
enlistment.  He noted that there was no evidence of any 
specific episodes that would have contributed to the 
veteran's development of atherosclerosis in service, and 
believed that the physical rigors of military service were 
probably beneficial.  The evidence suggested that the 
veteran's atherosclerosis became significant after retirement 
when his life style became sedentary and he continued to 
smoke, as evidence by his development of hyperlipidemia and 
hypertension.  The examiner pointed out that the majority of 
deaths from sudden myocardial infarction are not due to 
atherosclerosis plaques of long duration but due to a fresh 
thrombus in plaques that are less developed and most likely 
younger, which was consistent with the veteran's medical 
history.  He opined that it was unlikely that the veteran's 
military experiences contributed to his early demise.  

In September 2006, the Board referred the veteran's claims 
file to an independent medical expert in the field of 
cardiovascular disease for review of the records and an 
opinion as to whether the veteran's atherosclerotic heart 
disease had its symptomatic onset in service or within one 
year of discharge from service.  After review of the claims 
file, the medical expert opined, in essence, that the 
veteran's atherosclerotic coronary artery disease became 
clinically manifest in service.  He noted that in addition to 
angina chest pains and the normal diagnostic findings in 
1985, the veteran demonstrated an abnormal EKG (nonspecific 
T-waves) at the time of his retirement examination in October 
1991.  The expert opined that, given the biology of 
atherosclerosis and the veteran's medical history, it was 
very likely he had severe obstructive coronary disease for 
years before June 1993.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, both medical opinions appear to be in agreement 
on one significant fact; that the veteran's atherosclerotic 
heart disease was present in service.  Although the VA 
examiner suggested that the veteran's heart disease pre-
existed service and did not worsen to any significant degree 
in service, he did not offer any explanation for his 
conclusions other than the fact that there was no diagnostic 
evidence of heart disease in service.  While he opined that 
the thrombus that caused the fatal heart attack probably 
developed after service, he did not offer any analysis as to 
the severity of the veteran's atherosclerotic heart disease 
in service.  That is, to what extent was the veteran's severe 
three vessel occlusion shown within two years of discharge 
from service, present in service.  

The Board notes that even if the VA examiner was correct that 
the veteran's atherosclerosis began in childhood, the fact 
that he experienced angina and had some abnormal findings on 
an EKG at separation, suggests that there was some worsening 
of the heart disease.  Whether this increase was due to the 
natural progress of the underlying disease process can never 
be ascertained anymore than the exact date of onset.  The 
Board notes that no serology studies were done at the 
veteran's retirement examination.  Such studies may have 
provided evidence of hyperlipidemia which, as pointed out by 
the medical expert, is an indicator of increased risk of bad 
outcomes from coronary disease.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board must 
weigh the credibility and probative value of the above 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

As noted above, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  In this 
case, both the VA medical opinion and the independent medical 
expert opinion are well-reasoned, consistent with, and based 
on a review of, the evidentiary record, and are thorough and 
detailed.  They both address the medical questions in this 
case albeit reach different conclusions regarding the 
relationship between the veteran's military service and the 
cause of his death.  The Board finds that in this case, the 
evidence is in relative equipoise, given the independent 
medical expert opinion.  The Board finds that both opinions 
offered a rational explanation for the veteran's demise.  
Thus, resolving all reasonable doubt in the appellant's 
favor, the Board finds the evidence supports entitlement to 
service connection for the cause of the veteran's death.  38 
C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


